DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Allowable Subject Matter
2.	Claims 1-14 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the invention is directed to a solid electrolyte material represented by the following composition formula (1):
Li3−3d(Y1−xMx)1+dX6   Formula (1) where M is an element having an ionic radius larger than that of Y; X is at least one kind of element selected from the group consisting of F, Cl, Br and I;
0<x<1; and −0.15≤d≤0.15.
	The closest prior art is Bohnsack et al., “The Bromides Li3MBr6 (M=Sm-Lu, Y): Synthesis, Crystal Structure, and Ionic Mobility”, Journal of Inorganic and General Chemistry, 1997, Vol. 623, Issue 9, pp. 1352-1356 as cited in IDS dated  3/12/20.  Bohnsack discloses a solid electrolyte material represented by the following composition formula (1):
Li3−3d(Y1−xMx)1+dX6   Formula (1) (  Li3MBr6 (M= Sm-Lu, Y), abstract, Table 2); X is at least one kind of element selected from the group consisting of  Br (abstract, example Li3YBr6 in Table 2); and −0.15≤d≤0.15 but does not disclose, teach, or render obvious where M is an element having an ionic radius larger than that of Y; and 0<x<1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724